           Case 1:20-cv-00926-DLC Document 22
                                           20 Filed 04/24/20
                                                    04/23/20 Page 1
                                                                  5 of 1
                                                                       5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                Case No. 1:20-cv-00926-DLC

FELIPE RAMALES,                                [PROPOSED] ORDER ON STIPULATION
                                               TO EXTEND DEFENDANT’S TIME TO
                        Plaintiff,             RESPOND TO THE FIRST AMENDED
                                               COMPLAINT
              v.
                                                Complaint served: February 5, 2020
ALEXANDER WANG INCORPORATED,                    First Amended Complaint filed: April 10, 2020
                                                Waiver of service requested: April 13, 2020
                        Defendant.              Current response date: April 24, 2020
                                                New response date: June 12, 2020
                                                Judge: Hon. Denise L. Cote



       The Court, having reviewed and considered Plaintiff Felipe Ramales and Defendant

Alexander Wang Incorporated’s Stipulation to Extend Time to Respond to Plaintiff’s First Amended

Complaint, hereby orders as follows:

       Defendant shall have to and including Friday, June 12, 2020 to answer or otherwise respond

to the Complaint.



IT IS SO ORDERED.



Dated: April 24, 2020
                                                  Honorable Denise L. Cote
                                                  United States District Court Judge
